Citation Nr: 0207525	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from July 1967 to December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Louisville, Kentucky.  In March 1998, the veteran 
testified at a hearing at the RO; a transcript of that 
hearing is associated with the claims file.

When the case was before the Board in January 1999, it was 
remanded for further development.  While the case was in 
remand status, jurisdiction over the claims folders was 
transferred to the RO in St. Petersburg, Florida.  In 
addition, in a January 2001 rating decision, the RO granted 
an increased rating, to 40 percent, for disability 
characterized as degenerative disc disease of the lumbar 
spine, and assigned that rating effective April 22, 1996, the 
date of the veteran's claim for increase.  Although the 
increase from 20 to 40 percent for low back disability 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a, 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the RO returned the case to the Board for further appellate 
action in February 2002.  

In a Report of Contact dated in April 2002, the veteran's 
representative indicated that the veteran was satisfied with 
VA's decision with respect to his low back and that he had 
nothing else to appeal.  However, the veteran himself filed 
both the notice of disagreement and substantive appeal to the 
Board on this issue and VA regulations provide that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2001).  Thus, by 
letter dated in April 2002, the Board requested clarification 
from the veteran as to whether he desired to continue his 
appeal.  He was notified that absent response within 30 days 
it would be assumed that he intended to pursue his appeal.  
The veteran did not respond.  As such, the Board will 
adjudicate the matter herein.

In its January 1999 remand, the Board noted that the matter 
of entitlement to special monthly compensation based on loss 
of use of the lower extremities had been raised.  The RO 
denied that benefit in its January 2001 rating decision.  The 
veteran did not file a notice of disagreement as to that 
issue.  Accordingly, it is not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  Also, in its January 1999 remand, the Board 
indicated that the RO was to provide a statement of the case 
on the issues of entitlement to service connection for 
disability of the thoracic spine and whether new and material 
evidence had been received to warrant reopening the claim of 
entitlement to service connection for disability of the 
cervical spine.  Such were denied in a rating action dated in 
October 1997.  The RO issued a statement of the case on those 
matters in January 2001 and advised the veteran of the need 
to submit a substantive appeal.  The issues were not 
thereafter addressed in any written communication from the 
veteran or his representative until a completed VA Form 646 
was submitted by the representative in January 2002.  It is 
not clear whether the representative intended this document 
to constitute a substantive appeal; however, as noted above, 
in the subsequently prepared report of contact, the 
representative indicated that the veteran was not seeking 
appellate review with respect to any matter.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to these service connection 
issues.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue on appeal have been obtained.

2.  The veteran's lumbosacral disability is manifested by 
severe limitation of lumbar motion; neither sciatic 
neuropathy nor more than severe intervertebral disc disease 
is shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing the evaluation of back 
disorders, the evidence considered by the RO and the reasons 
for its determination.  He has also had the opportunity to 
testify at a personal hearing.  In addition, the RO has 
afforded the veteran appropriate examinations.  Neither the 
veteran nor his appointed representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  In sum, the facts 
pertinent to this claim have been properly developed.

Accordingly, the Board concludes that no further action is 
required to comply with the VCAA or the implementing 
regulations and that a remand to afford the RO an opportunity 
to consider the claim in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  Therefore, the Board will address the merits of the 
claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Slight limitation of motion of the lumbar spine is evaluated 
as 10 percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of VA's Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, 
a noncompensable evaluation is applied to a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms.  A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is applied 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 4.3 (2001).


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In September 1995, Computerized Tomography scan showed very 
minimal degenerative disc and degenerative joint disease in 
the lower lumbar spine.  Electromyography showed no L3/L4 
radiculopathy.

A VA outpatient report dated in January 1996 documents the 
veteran's complaints of low back pain and spasm.  Examination 
revealed a limited range of back motion, without tenderness.  
The impression was degenerative disc disease of the lumbar 
spine, at maximum medical improvement.

In April 1996, the veteran applied for an increased rating 
for his low back disability.  He argued that he experienced 
constant pain in his back and legs.  He reported that he was 
unable to sit or walk for prolonged periods.  He indicated he 
achieved temporary relief only when lying down.  He further 
reported that treatment, to include drugs, physical therapy, 
and use of a corset or TENS unit, had not alleviated his 
symptoms.  He stated he had lost over two hundred hours of 
time from work due to the pain in his back and legs and 
submitted a computerized leave statement documenting time 
lost from work.

An April 1996 X-ray examination disclosed mild degenerative 
disc disease.  A May 1996 statement from a VA physician 
indicates that the veteran had chronic back pain and was 
required to walk at least four times an hour, for a few 
minutes each time, to get relief from pain.

At the time of VA examination conducted in June 1996 the 
veteran complained of pain in the lower back with all 
ambulation, standing, bending and lifting.  Examination 
revealed him to ambulate with difficulty, using a cane.  
There was no swelling or tenderness of the lumbar spine.  
There was pain bilaterally with straight leg raising.  There 
were muscle spasm and tenderness of the spinal muscles.  X-
rays showed the vertebral bodies and interspaces to be of 
normal height and appearance, without significant 
degenerative changes and without evidence of spondylolysis or 
spondylolisthesis.

A March 1997 VA record notes that the veteran had had no 
spinal fractures.  

In March 1997 the veteran and his spouse testified that he 
had problems with degenerative changes in the lumbar spine, 
causing constant pain.  The veteran described symptoms to 
include spasm and a limitation in activities due to pain.  

The veteran presented for a VA examination in April 1997.  He 
complained of constant back pain.  He indicated he was only 
able to walk for small distances, and was not able to run, 
squat or lift.  He was taking Percocet for pain.  Examination 
revealed pain with motion of the lumbar spine.  Straight leg 
raising was limited to 50 degrees bilaterally.  Both ankle 
jerks were absent.  The results of X-ray and Computerized 
Tomography of the lumbar spine conducted in April 1997 were 
normal.

In March 1998, the veteran testified before the undersigned.  
He reported that he was constantly in pain and unable to walk 
for prolonged periods due to his lumbar spine.  He indicated 
he used a motorized scooter to get around.  He identified 
symptoms of pain, spasm, motion loss and radiation of the 
pain to the lower extremities.  He indicated he had not been 
told he had any nerve root compression or other nerve 
impairment by any physician.  Transcript at 17-19.

In March 2000, a neurologic fee-basis examination was 
performed.  The physician noted the veteran's complaint of 
low back pain, with radiation into the left buttock and down 
to the left heel.  The veteran also complained of a patch of 
numbness on the anterior thigh on the left side.  He denied 
any actual leg weakness.  Examination revealed the veteran's 
strength, tone and coordination to be essentially normal, 
except for some giveaway weakness in the left lower extremity 
stated to be due to pain.  Sensory examination was 
unremarkable except for a diminished sensation over the left 
anterior thigh.  Electromyography/nerve conduction studies 
showed no evidence of lumbar or peripheral neuropathy and 
were interpreted as normal.  

The veteran underwent comprehensive VA examination in June 
2000.  He reported intermittent shooting pain into his left 
leg and down his foot, as well as numbness of the left thigh.  
The examiner noted a limitation of motion with pain in the 
back and referenced the neurologic examination for neurologic 
findings.

Analysis

As noted above, an evaluation in excess of 40 percent is not 
authorized under Diagnostic Code 5292 or 5295.  The record 
reflects that the veteran has useful motion of the lumbar 
spine.  Therefore, the functional impairment does not more 
nearly approximate the unfavorable ankylosis required for a 
50 percent evaluation than the favorable ankylosis 
contemplated by a 40 percent evaluation under Diagnostic Code 
5289. 

The Board has also considered application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The Board particularly notes 
the veteran's complaints of pain, radiating into his 
extremities.  However, diagnostic testing in the claims file 
is consistent in showing no sciatic neuropathy or 
radiculopathy.  The results of the most contemporary 
electromyogram and Computerized Tomography testing are 
normal.  Moreover, although the record shows one instance of 
absent ankle jerk, the more contemporary VA examination 
reports indicate that neurologic examination is in essence 
normal.  The veteran is noted to have only some giveaway 
weakness due to pain, otherwise showing full strength, 
coordination and tone, and some decreased touch sensation 
over one area of the thigh, without note of resulting 
limitation in function.  Additionally, diagnostic testing has 
been interpreted as showing only mild disc disease.  In sum, 
although the veteran complains of constant pain, from which 
he does not obtain relief with medications, therapy, etc., 
the medical evidence establishes the presence of no more than 
the severe intervertebral disc syndrome contemplated by an 
evaluation of 40 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
The Board notes that the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2001), which provide the criteria for 
evaluating impairment of the sciatic nerve, are not 
applicable because the medical evidence shows that the 
veteran has no such impairment.  Similarly, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001), which provide 
the criteria for evaluating residuals of a vertebral 
fracture, are not applicable since the service-connected 
disability does not include a vertebral fracture.  In 
addition to the extent the veteran has argued his back 
symptoms have resulted in lost time from work and 
incapacitation from activities of daily living, he is already 
in receipt of a total rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16 (2001).  

In sum, the Board finds that no basis exists for granting an 
evaluation in excess of 40 percent.  As the preponderance of 
the evidence is against the veteran's claim for increase, the 
benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107 (West Supp. 2001); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.





ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

